Appeal by defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered October 15, 1979, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s pretrial motion which sought suppression of physical evidence. Judgment affirmed. On this appeal defendant contends that (1) the search of his brother’s apartment, after he and a codefendant were taken into custody, was invalid due to the absence of a warrant and (2) the fruits of that search must be suppressed. We disagree. At the suppression hearing defendant failed to demonstrate a legitimate expectation of privacy in his brother’s apartment. Thus, he lacks standing to challenge the warrantless search of that apartment. (See United States v Salvucci, 448 US 83; People v Ponder, 54 NY2d 160; People v Henley, 53 NY2d 403.) In light of our determination on the issue of standing, we need not address the issue of whether exigent circumstances existed to justify the warrantless search. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.